PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Shen et al.
Application No. 29/639,777
Filed: 8 Mar 2018
For: OFFICE CHAIR

:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed January 5, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure timely submit corrected drawings in reply to the Notice of Allowability, mailed June 2, 2020, which set a period for reply of three (3) months.  Accordingly, this application became abandoned on September 3, 2020. A Notice of Abandonment was mailed September 17, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of corrected drawings, (2) the petition fee of $1,050.00, (3) a proper statement of unintentional delay and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).

The amendment to the drawings filed in response to the requirement made in the Notice of Allowability mailed June 2, 2020 was filed after payment of the issue fee and is considered an amendment filed under 37 CFR 1.312. Because the present petition is otherwise grantable, the requirements of 37 CFR 1.312 have been waived, and the amendment to the drawings have been accepted.1 

The Terminal Disclaimer filed January 5, 2021 is accepted and has been made of record. Any continuing application filed from this application must contain a copy of the terminal disclaimer.  The copy of the terminal disclaimer must be filed with a cover letter requesting the terminal disclaimer be recorded on the continuing application.  A copy of this decision should be attached to the cover letter.  



Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814. Telephone inquiries regarding the status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.



/ANDREA M SMITH/
Andrea Smith
Lead Paralegal Specialist, Office of Petitions	



    
        
            
        
            
    

    
        1 The examiner has indicated the drawings filed November 4, 2020 are acceptable.